Appeal from a judgment (denominated order) of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered February 26, 2007 in a declaratory judgment action. The judgment, among other things, granted in part plaintiffs cross motion for summary judgment.
It is hereby ordered that the judgment so appealed from is unanimously affirmed with costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court. We add only that defendant’s contention that the court has no subject matter jurisdiction over this declaratory judgment action is without merit (see CFLR 3001; cf. D’Angelo v State Ins. Fund, 48 AD3d 400 [2008]; see generally Hattock v State of New York, 32 NY2d 599, 603 [1973]). Present—Scudder, P.J., Hurlbutt, Smith and Gorski, JJ.